[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-16151                   APRIL 22, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                  D. C. Docket No. 98-00166-CR-J-25TEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LAWRENCE HOLMAN,
a.k.a. Trick Daddy,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (April 22, 2009)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Lawrence Holman appeals the denial of his 18 U.S.C. § 3582(c)(2) motion
for a sentence reduction. That motion was based on Amendment 706 to the

Sentencing Guidelines, which reduced base offense levels applicable to crack

cocaine. Holman contends that the district court erred by applying as mandatory

an application note prohibiting a reduction where the defendant was sentenced

pursuant to the revocation of his supervised release.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). A district court may modify a term of imprisonment in

the case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however, must be

“consistent with the applicable policy statements issued by the Sentencing

Commission.” Id.

      The commentary to the applicable policy statements, found in U.S.S.G.

§ 1B1.10, instructs as follows: “Only a term of imprisonment imposed as part of

the original sentence is authorized to be reduced under this section. This section

does not authorize a reduction in the term of imprisonment imposed upon

revocation of supervised release.” U.S.S.G. § 1B1.10, cmt. 4(A) (Nov. 2008).

This commentary is binding, so long as it does not violate the Constitution or a



                                          2
federal statute, and is not plainly erroneous or inconsistent with the guidelines.

Cook v. Wiley, 208 F.3d 1314, 1322 n.12 (11th Cir. 2000). It is none of those

things.

      We recently held that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738

(2005), does not apply to § 3582(c)(2) proceedings, and the district court is bound

by the limitations imposed by U.S.S.G. § 1B1.10. See United States v. Melvin,

556 F.3d 1190, 1192 (11th Cir. 2009) (holding that Booker does not “prohibit the

limitations on a judge’s discretion in reducing a sentence imposed by § 3582(c)(2)

and the applicable policy statement by the Sentencing Commission”).

Accordingly, the district court does not have the authority to reduce a sentence

imposed upon revocation of supervised release.

      AFFIRMED.




                                           3